DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The abstract has been replaced with the following:

The present invention is concerned with a reactive surfactant composition for emulsion polymerization, which is able to micronize the particle diameter of a polymer emulsion and to reduce the addition amount of the reactive surfactant composition to be used. The reactive surfactant composition for emulsion polymerization of the present invention contains a reactive anionic surfactant (component A) represented by the following formula (I): 
    PNG
    media_image1.png
    114
    692
    media_image1.png
    Greyscale
, wherein AO represents an alkyleneoxy group having a carbon number of 3 or more and 18 or less; EO represents an ethyleneoxy group; p represents an integer of 1 or more and 15 or less; m' represents an integer of 0 or more; n' represents an integer of 0 or more; M+ represents a hydrogen ion or a cation; and plural kinds of AOs may coexist.



Allowable Subject Matter

Claims 1-20 are allowed for the reasons set forth in the preceding Office action mailed on Feb. 1, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764